Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 1 of 9 PageID #: 26




                  EXHIBIT A
     NYS Budget Bill S2506-C, Part NN
Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 2 of 9 PageID #: 27


                       STATE OF NEW YORK
  ________________________________________________________________________

       S. 2506--C                                             A. 3006--C

                       SENATE - ASSEMBLY
                               January 20, 2021
                                  ___________

  IN  SENATE -- A BUDGET BILL, submitted by the Governor pursuant to arti-
    cle seven of the Constitution -- read twice and ordered printed, and
    when printed to be committed to the Committee on Finance -- committee
    discharged, bill amended, ordered reprinted as amended and recommitted
    to said committee -- committee discharged, bill amended, ordered
    reprinted as amended and recommitted to said committee -- committee
    discharged, bill amended, ordered reprinted as amended and recommitted
    to said committee

  IN ASSEMBLY -- A BUDGET BILL, submitted by the Governor pursuant to
    article seven of the Constitution -- read once and referred to the
    Committee on Ways and Means -- committee discharged, bill amended,
    ordered reprinted as amended and recommitted to said committee --
    again reported from said committee with amendments, ordered reprinted
    as amended and recommitted to said committee -- again reported from
    said committee with amendments, ordered reprinted as amended and
    recommitted to said committee

  AN  ACT to amend the education law, in relation to school contracts for
    excellence; to amend the education law, in relation to pandemic
    adjustment payment reduction; to amend the education law, in relation
    to aidable transportation expense; relating to funding from the
    elementary and secondary school emergency relief fund allocated by the
    American rescue plan act of 2021; to amend the education law, in
    relation to foundation aid; to amend the education law, in relation to
    the statewide universal full-day pre-kindergarten program; legalizing,
    validating, ratifying and confirming certain contracts and projects by
    the Huntington union free school district, the Liverpool central
    school district, and the Marlboro central school district; providing
    that the commissioner of education shall not recover any penalties
    from the Huntington union free school district, the Liverpool central
    school district, and the Marlboro central school district; legalizing,
    validating, ratifying and confirming certain transportation contracts
    by the Cold Spring Harbor central school district; to amend the educa-
    tion law, in relation to certain moneys apportioned in the 2021-2022
    school year; to amend the education law, in relation to the prepara-
    tion of estimated data for projections of apportionments; in relation
    to approved private schools serving certain students with disabili-

   EXPLANATION--Matter in italics (underscored) is new; matter in brackets
                        [ ] is old law to be omitted.
                                                             LBD12572-05-1
Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 3 of 9 PageID #: 28

  S. 2506--C                           2                          A. 3006--C

    ties, special act school districts and approved preschool special
    class and special class in an integrated setting programs experiencing
    enrollment decreases as a result of the state disaster emergency
    declared pursuant to Executive Order 202 of 2020; to amend the educa-
    tion law, in relation to authorizing the board of education of a
    special act school district to establish a fiscal stabilization
    reserve fund; to amend the education law, in relation to certain
    tuition methodology; to amend the education law, in relation to char-
    ter school aid; to amend part B of chapter 57 of the laws of 2008
    amending the education law relating to the universal prekindergarten
    program, in relation to the effectiveness thereof; to amend chapter
    507 of the laws of 1974, relating to providing for the apportionment
    of state monies to certain nonpublic schools, to reimburse them for
    their expenses in complying with certain state requirements for the
    administration of state testing and evaluation programs and for
    participation in state programs for the reporting of basic educational
    data, in relation to the calculation of nonpublic schools' eligibility
    to receive aid; to amend chapter 756 of the laws of 1992, relating to
    funding a program for work force education conducted by the consortium
    for worker education in New York city, in relation to reimbursement
    for the 2021-2022 school year; to amend chapter 756 of the laws of
    1992, relating to funding a program for work force education conducted
    by the consortium for worker education in New York city, in relation
    to withholding a portion of employment preparation education aid and
    in relation to the effectiveness thereof; to amend the education law,
    in relation to funds for certain employment preparation education
    programs; to amend chapter 147 of the laws of 2001, amending the
    education law relating to conditional appointment of school district,
    charter school or BOCES employees, in relation to the effectiveness
    thereof; to amend chapter 425 of the laws of 2002, amending the educa-
    tion law relating to the provision of supplemental educational
    services, attendance at a safe public school and the suspension of
    pupils who bring a firearm to or possess a firearm at a school, in
    relation to the effectiveness thereof; to amend chapter 101 of the
    laws of 2003, amending the education law relating to implementation of
    the No Child Left Behind Act of 2001, in relation to the effectiveness
    thereof; relates to school bus driver training; relates to special
    apportionment for salary expenses and public pension accruals; to
    amend chapter 121 of the laws of 1996 relating to authorizing the
    Roosevelt union free school district to finance deficits by the issu-
    ance of serial bonds, in relation to the amounts of such apportion-
    ments; in relation to special apportionment for public pension
    accruals; relates to authorizing the city school district of the city
    of Rochester to purchase certain services; relates to suballocations
    of appropriations; relating to the support of public libraries; to
    repeal paragraph cc of subdivision 1 of section 3602 of the education
    law, relating to the gap elimination adjustment percentage; to repeal
    paragraph c of subdivision 17 of section 3602 of the education law,
    relating to the gap elimination adjustment; and providing for the
    repeal of certain provisions upon expiration thereof (Part A); inten-
    tionally omitted (Part B); intentionally omitted (Part C); to amend
    part D of chapter 58 of the laws of 2011 amending the education law
    relating to capital facilities in support of the state university and
    community colleges, procurement and the state university health care
    facilities, in relation to the effectiveness thereof (Part D); inten-
    tionally omitted (Part E); extending scholarship program eligibility
Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 4 of 9 PageID #: 29

  S. 2506--C                           3                          A. 3006--C

    for certain recipients affected by the COVID-19 pandemic (Part F); to
    amend the education law, in relation to establishing the amount
    awarded for the excelsior scholarship (Part G); to amend the executive
    law, in relation to facilities operated and maintained by the office
    of children and family services and to authorize the closure of
    certain facilities operated by such office (Part H); to amend part N
    of chapter 56 of the laws of 2020 amending the social services law
    relating to restructuring financing for residential school placements,
    in relation to making such provisions permanent (Part I); to amend
    part G of chapter 57 of the laws of 2013, amending the executive law
    and the social services law relating to consolidating the youth devel-
    opment and delinquency prevention program and the special delinquency
    prevention program, in relation to making such provisions permanent
    (Part J); to amend part K of chapter 57 of the laws of 2012, amending
    the education law, relating to authorizing the board of cooperative
    educational services to enter into contracts with the commissioner of
    children and family services to provide certain services, in relation
    to the effectiveness thereof (Part K); to amend the social services
    law and the family court act, in relation to compliance with the
    Federal Family First Prevention Services Act; and providing for the
    repeal of certain provisions upon expiration thereof (Part L); inten-
    tionally omitted (Part M); intentionally omitted (Part N); to utilize
    reserves in the mortgage insurance fund for various housing purposes
    (Part O); to amend the social services law, in relation to increasing
    the standards of monthly need for aged, blind and disabled persons
    living in the community (Part P); to amend the state finance law, in
    relation to authorizing a tax check-off for gifts to food banks (Part
    Q); intentionally omitted (Part R); intentionally omitted (Part S);
    intentionally omitted (Part T); to amend the private housing finance
    law, in relation to exempting certain projects from sales and compen-
    sating use taxes (Part U); intentionally omitted (Part V); inten-
    tionally omitted (Part W); intentionally omitted (Part X); inten-
    tionally omitted (Part Y); to amend the social services law, in
    relation to making child care more affordable for low-income families;
    and providing for the repeal of such provisions upon expiration there-
    of (Part Z); to amend the labor law and the public service law, in
    relation to requirements for certain renewable energy systems (Part
    AA); to establish a COVID-19 emergency rental assistance program; to
    amend the state finance law, in relation to establishing a COVID-19
    emergency rental municipal corporation allocation fund; and providing
    for the repeal of such provisions upon expiration thereof (Subpart A);
    and to amend the tax law, in relation to establishing the utility
    COVID-19 debt relief credit (Subpart B) (Part BB); to amend the labor
    law, in relation to prohibiting the inclusion of claims for unemploy-
    ment insurance arising from the closure of an employer due to COVID-19
    from being included in such employer's experience rating charges; and
    to amend chapter 21 of the laws of 2021, amending the labor law relat-
    ing to prohibiting the inclusion of claims for unemployment insurance
    arising from the closure of an employer due to COVID-19 from being
    included in such employer's experience rating charges, in relation to
    the effectiveness thereof (Part CC); to amend the education law, in
    relation to tuition assistance program awards; and to amend chapter
    260 of the laws of 2011 amending the education law and the New York
    state urban development corporation act relating to establishing
    components of the NY-SUNY 2020 challenge grant program, in relation to
    the effectiveness thereof (Part DD); to amend the social services law,
 Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 5 of 9 PageID #: 30

     S. 2506--C                          4                         A. 3006--C

      in relation to excluding certain funding from the determination of the
      maximum state aid rate for authorized agencies; and providing for the
      repeal of such provisions upon expiration thereof (Part EE); to imple-
      ment section 4 of Division X of the federal consolidated appropri-
      ations act of 2021; and providing for the repeal of such provisions
      upon expiration thereof (Part FF); to amend the education law, in
      relation to state appropriations for reimbursement of tuition credits
      (Part GG); to amend the public officers law, in relation to defense
      and indemnification of physicians acting on behalf of the state (Part
      HH); to amend the public health law, in relation to the storage of
      sexual offense evidence collection kits (Part II); to amend the social
      services law, the education law and the public health law, in relation
      to providing supports and services for youth suffering from adverse
      childhood experiences; and providing for the repeal of certain
      provisions of the social services law relating thereto (Subpart A);
      intentionally omitted (Subpart B) (Part JJ); to amend the business
      corporation law, the general associations law, the limited liability
      company law, the not-for-profit corporation law, the partnership law
      and the real property law, in relation to service of process (Part
      KK); to amend the executive law, in relation to the community violence
      intervention act (Part LL); to amend the public service law, in
      relation to directing the public service commission to review broad-
      band and fiber optic services within the state (Part MM); to amend the
      general business law, in relation to broadband service for low-income
      consumers (Part NN); and to amend the social services law, in relation
      to the powers of a social services official to receive and dispose of
      a deed, mortgage or lien (Part OO)

       The People of the State of New York, represented in Senate and Assem-
     bly, do enact as follows:

 1     Section 1. This act enacts into law major components of legislation
 2   necessary to implement the state education, labor, housing and family
 3   assistance budget for the 2021-2022 state fiscal year. Each component is
 4   wholly contained within a Part identified as Parts A through OO. The
 5   effective date for each particular provision contained within such Part
 6   is set forth in the last section of such Part. Any provision in any
 7   section contained within a Part, including the effective date of the
 8   Part, which makes a reference to a section "of this act", when used in
 9   connection with that particular component, shall be deemed to mean and
10   refer to the corresponding section of the Part in which it is found.
11   Section three of this act sets forth the general effective date of this
12   act.

13                                    PART A

14     Section 1. Paragraph e of subdivision 1 of section 211-d of the educa-
15   tion law, as amended by section 1 of part A of chapter 56 of the laws of
16   2020, is amended to read as follows:
17     e. Notwithstanding paragraphs a and b of this subdivision, a school
18   district that submitted a contract for excellence for the two thousand
19   eight--two thousand nine school year shall submit a contract for excel-
20   lence for the two thousand nine--two thousand ten school year in
21   conformity with the requirements of subparagraph (vi) of paragraph a of
22   subdivision two of this section unless all schools in the district are
 Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 6 of 9 PageID #: 31

     S. 2506--C                         116                        A. 3006--C

 1   map shall include, but not be limited to, the following information for
 2   each location:
 3     (i) download and upload speeds advertised and experienced;
 4     (ii) the consistency and reliability of download and upload speeds
 5   including latency;
 6     (iii) the types of internet service and technologies available includ-
 7   ing but not limited to dial-up, broadband, wireless, fiber, coax, or
 8   satellite;
 9     (iv) the number of internet service providers available, the price of
10   internet service available; and
11     (v) any other factors the commission may deem relevant.
12     3. The commission shall submit a report of its findings and recommen-
13   dations from the study required in subdivision two of this section, to
14   the governor, the temporary president of the senate and the speaker of
15   the assembly no later than one year after the effective date of this
16   section, and an updated report annually thereafter. Such report shall
17   include, but not be limited to, the following, to the extent such infor-
18   mation is available:
19     (a) the overall number of residences with access to high-speed inter-
20   net identifying which areas are served, unserved and underserved;
21     (b) a regional survey of internet service prices in comparison to
22   county-level median income;
23     (c) any relevant consumer subscription statistics;
24     (d) any other metrics or analyses the commission deems necessary in
25   order to assess the availability, cost, and reliability of internet
26   service in New York state; and
27     (e) the map maintained pursuant to paragraph (e) of subdivision two of
28   this section.
29     4. The commission shall hold at least one public hearing in an upstate
30   region and one in a downstate region within one year of the effective
31   date of this section, to solicit input from the public and other stake-
32   holders including but not limited to internet service providers, tele-
33   communications concerns, labor organizations, public safety organiza-
34   tions, healthcare, education, agricultural and other businesses or
35   organizations.
36     5. To effectuate the purposes of this section, the commission may
37   request and shall receive from any department, division, board, bureau,
38   commission or other agency of the state or any state public authority
39   such assistance, information and data as will enable the commission to
40   carry out its powers and duties under this section. Additionally,
41   internet service providers shall provide any information and data
42   requested by the commission that is related to the study required under
43   this section.
44     § 3. This act shall take effect on the thirtieth day after it shall
45   have become a law.

46                                    PART NN

47     Section 1.   The general business law is amended by adding a new
48   section 399-zzzzz to read as follows:
49     § 399-zzzzz. Broadband service for low-income consumers. 1. For the
50   purposes of this section, the term "broadband service" shall mean a
51   mass-market retail service that provides the capability to transmit data
52   to and receive data from all or substantially all internet endpoints,
53   including any capabilities that are incidental to and enable the opera-
54   tion of the communications service provided by a wireline, fixed wire-
 Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 7 of 9 PageID #: 32

     S. 2506--C                         117                        A. 3006--C

 1   less or satellite service provider, but shall not include dial-up
 2   service.
 3     2. Every person, business, corporation, or their agents providing or
 4   seeking to provide wireline, fixed wireless or satellite broadband
 5   service in New York state shall, no later than sixty days after the
 6   effective date of this section, offer high speed broadband service to
 7   low-income consumers whose household: (a) is eligible for free or
 8   reduced-priced lunch through the National School Lunch Program; or (b)
 9   is eligible for, or receiving the supplemental nutrition assistance
10   program benefits; or (c) is eligible for, or receiving Medicaid bene-
11   fits; or (d) is eligible for, or enrolled in senior citizen rent
12   increase exemption; or (e) is eligible for, or enrolled in disability
13   rent increase exemption; or (f) is a recipient of an affordability bene-
14   fit from a utility. Such low-income broadband service shall provide a
15   minimum download speed equal to the greater of twenty-five megabits per
16   second download speed or the download speed of the provider's existing
17   low-income broadband service sold to customers in the state subject to
18   exceptions adopted by the Public Service Commission where such download
19   speed is not reasonably practicable.
20     3. Broadband service for low-income consumers, as set forth in this
21   section, shall be provided at a cost of no more than fifteen dollars per
22   month, inclusive of any recurring taxes and fees such as recurring
23   rental fees for service provider equipment required to obtain broadband
24   service and usage fees. Broadband service providers shall allow low-in-
25   come broadband service subscribers to purchase standalone or bundled
26   cable and/or phone services separately. Broadband service providers may,
27   once every five years, and after thirty days' notice to its customers
28   and the department of public service, increase the price of this service
29   by the lesser of the most recent change in the consumer price index or a
30   maximum of two percent per year of the price for such service.
31     4. A broadband service provider who offers a high speed broadband
32   service to eligible low-income customers, as such term is used in subdi-
33   vision two of this section, at a download speed of two hundred megabits
34   per second or greater at a cost of no more than twenty dollars per
35   month, inclusive of any recurring taxes and fees such as recurring
36   rental fees for service provider equipment required to obtain broadband
37   service and usage fees, shall be considered to be in compliance with the
38   requirements of subdivisions two and three of this section. Such provid-
39   ers may, once every two years, and after thirty days' notice to its
40   customers and the department of public service, increase the price of
41   such service by the lesser of the most recent change in the consumer
42   price index or a maximum of two percent per year of the price for such
43   service.
44     5. The requirements of subdivisions two and three of this section
45   shall not apply to any broadband service provider providing service to
46   no more than twenty thousand households, if the public service commis-
47   sion determines that compliance with such requirements would result in
48   unreasonable or unsustainable financial impact on the broadband service
49   provider.
50     6. Any contract or agreement for broadband service targeted to low-in-
51   come consumers provided by an entity described in subdivision two of
52   this section, pursuant to this section or otherwise, shall have the same
53   terms and conditions, other than price and speed set pursuant to this
54   section, as for the regularly priced offerings for similar service
55   provided by such entity.
 Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 8 of 9 PageID #: 33

     S. 2506--C                         118                        A. 3006--C

 1     7. Every person, business, corporation, or their agents providing or
 2   seeking to provide broadband service in New York state shall make all
 3   commercially reasonable efforts to promote and advertise the availabili-
 4   ty of broadband service for low-income consumers including, but not
 5   limited to, the prominent display of, and enrollment procedures for,
 6   such service on its website and in any written and commercial promo-
 7   tional materials developed to inform consumers who may be eligible for
 8   service pursuant to this section.
 9     8. Every person, business, corporation, or their agents providing or
10   seeking to provide broadband service in New York state shall annually
11   submit to the department of public service, no later than November
12   fifteenth after the effective date of this act, and annually thereafter,
13   a compliance report setting forth: (a) a description of the service
14   offered pursuant to this section; (b) the number of consumers enrolled
15   in such service; (c) a description of the procedures being used to veri-
16   fy the eligibility of customers receiving such service; (d) a
17   description and samples of the advertising or marketing efforts under-
18   taken to advertise or promote such service; (e) a description of all
19   retail rate products, including pricing, offered by such person, busi-
20   ness, corporation, or their agents; (f) a description, including speed
21   and price, of all broadband products offered in the state of New York;
22   (g) a description of the number of customers in arrears for the payment
23   for broadband service, percentage of customers in arrears that qualify
24   for low-income broadband service, the number of households that have had
25   their service terminated as a result of non-payment, the number of
26   customers whose service was terminated for arrears arising from non-pay-
27   ment for services other than broadband service, and the number of house-
28   holds that have their broadband service restored after being delinquent
29   on their payments; and such other information as the department of
30   public service may require.
31     9. The department of public service shall, within two years of the
32   effective date of this section and at least every five years thereafter,
33   undertake a proceeding to determine if the minimum broadband download
34   speed in this section should be increased to the federal communications
35   commission's benchmark broadband download speed, or to another minimum
36   broadband download speed if the federal communications commission has
37   not increased its benchmark by such date. The department of public
38   service shall also: (a) undertake appropriate measures to inform the
39   public about available broadband products, including retail rate product
40   offerings and low-income offerings; and (b) periodically, but no less
41   than once every five years, review eligibility requirements for the
42   low-income service required pursuant to this section, and update such
43   requirements as may be necessary to meet the needs of consumers.
44     10. Whenever there shall be a violation of this section, an applica-
45   tion may be made by the attorney general in the name of the people of
46   the state of New York to a court or justice having jurisdiction by a
47   special proceeding to issue an injunction, and upon notice to the
48   defendant of not less than five days, to enjoin and restrain the contin-
49   uance of such violation; and if it shall appear to the satisfaction of
50   the court or justice that the defendant has, in fact, violated this
51   section, an injunction may be issued by the court or justice, enjoining
52   and restraining any further violations, without requiring proof that any
53   person has, in fact, been injured or damaged thereby. In any such
54   proceeding, the court may make allowances to the attorney general as
55   provided in paragraph six of subdivision (a) of section eighty-three
56   hundred three of the civil practice law and rules, and direct restitu-
 Case 2:21-cv-02389-DRH-AKT Document 1-3 Filed 04/30/21 Page 9 of 9 PageID #: 34

     S. 2506--C                         119                        A. 3006--C

1    tion. Whenever the court shall determine that a violation of this
2    section has occurred, the court may impose a civil penalty of not more
3    than one thousand dollars per violation. In connection with any such
4    proposed application, the attorney general is authorized to take proof
5    and make a determination of the relevant facts and to issue subpoenas in
6    accordance with the civil practice law and rules.
7      § 2. This act shall take effect immediately.

8                                     PART OO

 9     Section 1. Section 106 of the social services law, as amended by
10   section 1 of part S of chapter 56 of the laws of 2014, is amended to
11   read as follows:
12     § 106. Powers of social services official to receive and dispose of a
13   deed, mortgage, or lien. 1. A social services official responsible, by
14   or pursuant to any provision of this chapter, for the administration of
15   assistance [or care] granted or applied for [may] shall not accept a
16   deed of real property and/or a mortgage thereon on behalf of the social
17   services district for the assistance [and care] of a person at public
18   expense [but such property shall not be considered as public property
19   and shall remain on the tax rolls and such deed or mortgage shall be
20   subject to redemption as provided in paragraph (a) of subdivision six
21   hereof].
22     2. [A social services official may not assert any claim under any
23   provision of this section to recover] (a) Notwithstanding subdivision
24   one of this section, if, prior to the effective date of the chapter of
25   the laws of two thousand twenty-one that amended this section, a social
26   services official accepted a deed of real property and/or a mortgage on
27   behalf of the social services district for the assistance of a person at
28   public expense, such social services official shall not assert any claim
29   under any provision of this section to recover:
30     (1) payments made as part of Supplemental Nutrition Assistance Program
31   (SNAP), child care services, Emergency Assistance to Adults or the Home
32   Energy Assistance Program (HEAP)[.
33     3. A social services official may not assert any claim under any
34   provision of this section to recover];
35     (2) payments of public assistance if such payments were reimbursed by
36   child support collections[.
37     4. A social services official may not assert any claim under any
38   provision of this section to recover];
39     (3) payments of public assistance unless, before [it has accepted] a
40   deed or mortgage was accepted from an applicant or recipient, [it has]
41   the official first received a signed acknowledgment from the applicant
42   or recipient acknowledging that:
43     [(a)] A. benefits provided as part of Supplemental Nutrition Assist-
44   ance Program (SNAP), child care services, Emergency Assistance to Adults
45   or the Home Energy Assistance Program (HEAP) may not be included as part
46   of the recovery to be made under the mortgage or lien; and
47     [(b)] B. if the applicant or recipient declines to provide the lien or
48   mortgage the children in the household shall remain eligible for public
49   assistance.
50     [5. (a)] (b) Such property shall not be considered public property and
51   shall remain on the tax rolls and such deed or mortgage shall be subject
52   to redemption as provided in subparagraph one of paragraph (d) of this
53   subdivision.
